Citation Nr: 1538296	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  05-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability for the period of August 6, 2003, to January 30, 2006.

2.  Entitlement to a total disability rating based on individual unemployability on an extraschedular basis prior to August 6, 2003, and after January 30, 2006.


REPRESENTATION

Veteran is represented by:  Eric Gang, Esq.  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Cheyenne, Wyoming.

In June 2000, the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), which was denied in an August 2001 rating decision.  After the Veteran submitted new and material evidence during the appeal period, service connection for PTSD was granted in a May 2005 rating decision, and a non-compensable rating was assigned.  Thereafter, the Veteran filed a notice of disagreement with respect to the initial rating assigned to his service-connected PTSD.  In a January 2007 rating decision, a 30 percent disability rating was assigned, effective June 20, 2000.  Thereafter, a 50 percent disability rating was assigned from May 11, 2002, to August 5, 2003; a 70 percent disability rating was assigned from August 6, 2003, to January 30, 3006; and a 50 percent disability rating was assigned from January 31, 2006.  

In September 2007, the Veteran submitted a claim of entitlement to a total disability rating based on individual unemployability (TDIU), which was denied in a January 2008 rating decision.  In a March 2012 Memorandum Decision, the Court of Appeals for Veterans Claims determined that a TDIU claim was previously raised by the record during a 2003 VA examination conducted pursuant to the Veteran's appeal of the initial rating assigned to his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 448 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record or the veteran).  Thus, the above-captioned TDIU claim is part and parcel of the appeal of the August 2001 rating decision.

The issue of entitlement to TDIU on an extraschedular basis prior to August 6, 2003, and after January 30, 2006 is addressed in the remand portion of the decision below.


FINDING OF FACT

For the period of August 6, 2003, to January 30, 3006, the Veteran's service-connected PTSD was rated as 70 percent disabling, and the evidence of record demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD during that period of time.  


CONCLUSION OF LAW

From August 6, 2003, to January 30, 3006, the criteria for schedular TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Service connection is in effect for PTSD, which is currently rated as 50 percent disabling, and a fracture of a right ring finger and hemorrhoids, which are assigned non-compensable ratings.  Thus, the Veteran's current disability rating does not meet the minimum schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  However, from August 3, 2003, through January 30, 2006, the Veteran's PTSD was rated as 70 percent disabling.  Thus, the Veteran's PTSD meets the minimum schedular criteria for TDIU for that time period.

As an initial matter, the record shows that the Veteran has received multiple diagnoses of bipolar disorder and PTSD.  While the Veteran's bipolar disorder is not service-connected, the medical evidence of record indicates that there is overlapping symptomatology.  Additionally, an August 2003 VA examiner opined that the Veteran's bipolar disorder was permanently exacerbated by his PTSD, and a January 2006 VA examiner opined that the Veteran's PTSD was aggravated by his bipolar disorder.  Moreover, a May 2014 VA examiner opined that the Veteran did not have bipolar disorder, but instead had PTSD and major depressive disorder.  Although the May 2014 examiner indicated that it was possible to distinguish between the Veteran's symptoms of PTSD and depression, the examiner also stated that the Veteran's PTSD and depression shared common symptoms of sleeplessness, difficulty concentrating, irritability, and loss of interest or enjoyment.  Thus, the Board finds that it is not possible to separate the effects of the Veteran's service-connected PTSD from his other psychiatric diagnoses, including bipolar disorder and major depressive disorder.  Accordingly, all psychiatric symptoms will be considered when evaluating the occupational effects of the Veteran's service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (noting that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition).  

The evidence of record demonstrates that the highest level of education attained by the Veteran is two years of college, with a certificate in civil drafting and land surveying.  The record shows that during service, the Veteran worked as a cook and engaged in combat activities in Vietnam.  After service, the Veteran worked as a land surveyor for approximately 28 years.  The record also shows that the Veteran worked as a nurse's aide at a senior living facility, repaired mobile homes, and owned his own roofing business for a short period of time.  On a June 2000 pension application, the Veteran reported that for the previous five months, he worked as a self-employed mobile home repairman, during which time he earned approximately $2,000.  Prior to that, he reported working as a land surveyor for two different companies for a period of one month and three months, respectively.  The Veteran also reported working for a tree removal service company for about two and one-half months.  The Veteran asserted that he was disabled due to hepatitis C, pancreatitis, and PTSD.  On a September 2001 pension application, the Veteran reported most recently working as a land surveyor for about 14 months and asserted that he was disabled due to hypertension, hepatitis C, chronic pancreatitis, and PTSD.  He also reported constant pain in his feet and knees.  In a June 2002 written statement, the Veteran indicated that he was last able to work in May 2002, and asserted that he was unable to maintain gainful employment due to his "conditions."  In an August 2002 rating decision, the Veteran was granted a nonservice-connected pension due to his disabilities which prevented him from working, including bipolar disorder and pancreatitis.

A June 2000 VA psychiatry note indicates that the Veteran reported maintaining his sobriety and abstinence from illegal drug use, and as a result, he felt good and functioned appropriately.  However, it was noted that the Veteran had ongoing emotional and psychological problems stemming from his service in Vietnam.  The Veteran reported having difficulty maintaining employment and stated that he was unemployed at the time.  The treatment provider indicated that the Veteran's PTSD likely contributed to his occupational instability.  

A December 2002 VA psychological evaluation indicates that the Veteran appeared significantly anxious, tense, and angry.  He also appeared short of breath and stated that he was having some difficulty breathing due to anxiety.  His speech was pressured, circulatory, and confused, and he reported hearing voices when he was stressed out.  The Veteran also reported difficulty sleeping, stating that he could not remember the last time he slept for just four hours.  He also reported difficulty managing his anger and recalled a history of assaults.

During a January 2003 VA psychiatric evaluation, the Veteran reported feeling anxious, temperamental, and easily angered.  He reported a history of pulling a gun on someone and assaulting people in his anger.  He stated that he had difficulty falling and staying asleep, had frequent nightmares, and was lucky if he slept for four or five hours in one night.  He also stated that he could not keep a job.  He reported having "hundreds of jobs," but he was never able to maintain one for more than two years.  He also stated that he heard voices of people who were not there.  The Veteran reported difficulty managing his anger, including a history of assaults and numerous admissions to VA hospitals for substance abuse and bipolar disorder.  He reported passive suicidal ideations, stating that he was "probably tired of living and scared of dying."  He also reported overdosing a few times, but stated that he was not trying to kill himself.  The Veteran stated that he had been unemployed since May 2002 and could not work "because of this disability."  It was noted that the Veteran had a history of treatment for psychiatric disorders, including bipolar disorder, polysubstance abuse, anxiety, and depression.  The treatment provider observed that the Veteran appeared anxious and irritable with mild psychomotor agitation and mildly rapid and verbose speech.  The assessment was bipolar disorder, history of polysubstance abuse, and possible minimal symptoms of PTSD.

A February 2003 VA psychiatric record indicates that the Veteran reported difficulty falling and staying asleep.  He stated that he slept about three hours per night and could not remember a time when he slept for eight hours.  He also reported sleeping with weapons under the bed and in the closet.  The Veteran stated that he had difficulty with concentration and memory, noting that he often misplaced things or forgot names and places.  He reported being easily startled and avoiding situations that reminded him of Vietnam.  The Veteran reported feeling nervous in large crowds or at outdoor events and having difficulty attending movies and going to restaurants.  The Veteran also reported difficulty expressing loving and caring feelings.  The diagnosis was PTSD.  

During an August 2003 VA examination, the Veteran reported periodic suicidal thoughts, nightmares, hypervigilance, flashbacks to combat experiences, and a foreshortened sense of the future.  The Veteran stated that he often armed himself when he was in uncertain situations.  The examination report indicates that after service, the Veteran worked as a surveyor for about 28 years, during which time he experienced periods of sleepiness, euphoric mood, and extremely poor impulse control.  It was noted that the Veteran abused alcohol for an extend period of time until about four years earlier.  The Veteran reported being prescribed medications such as Lithium, Depakote, and Zoloft, but he felt like he had poor therapeutic response to them because he self-medicated with drugs and alcohol.  The Veteran's speech was circulatory, verbose, and tangential, and the examiner noted that the Veteran's responses were often so poorly organized as to be unintelligible.  The Veteran's memory for distant events was good, but his memory for recent events was erratic.  The examiner indicated that the Veteran's judgment, insight, and concentration were poor.  The diagnoses were chronic, severe PTSD and bipolar mood disorder.  The examiner opined that the Veteran's "bipolar mood disorder was probably permanently exacerbated by the stress he experienced in combat in Vietnam."  The examiner opined that the Veteran was not employable due to the severity of his mood disorder symptoms, noting that the Veteran would be unable to carry on routine dialogue required between a supervisor and an employee and would be unable to understand and follow instructions on a regular basis.

During a January 2006 VA examination, the Veteran reported that since he returned from Vietnam, he experienced constant symptoms of distressing thoughts, nightmares, disrupted sleep, hypervigilance, exaggerated startle response, irritability, and mild obsessive/ritualistic behaviors, such as checking doors and windows.  He reported panic attacks lasting several minutes.  The Veteran reported being socially withdrawn and preferring to do things alone.  He stated that he kept weapons under his bed and in his is car, "just in case."  The examiner observed that the Veteran exhibited impulsive behaviors, such as road rage, wanting to shoot a gun over a neighbor's roof, and carrying a bat in his car.  The Veteran denied any suicidal or homicidal ideations.  He reported moderate difficulty with activities of daily living, such as shopping, traveling, and driving, but no difficulty with household chores, grooming, feeding, bathing, dressing, exercise, or other recreational activities.  The diagnoses were chronic PTSD and bipolar disorder.  The examiner indicated that the Veteran's bipolar disorder was not part of the same process as the PTSD; however, the PTSD was likely worsened by the bipolar disorder.  The Veteran exhibited normal remote memory, but his recent and immediate memory were mildly impaired, as he had difficulty recalling names and often misplaced things.  The Veteran reported sleeping about two or three hours per night.  His mood was anxious and agitated.  His thought process was tangential, and he had difficulty concentrating.  The Veteran reported being unable to work because of his "nerves" and due to the fact that he was laid off.  He also stated that he avoided people and preferred to do things on his own.  He stated that he would have a difficult time maintaining employment due to the severity of his bipolar disorder and inability to concentrate on work activities.  The examiner indicated that the Veteran appeared to have some impulse control issues, and treatment records showed a prior diagnosis of intermittent explosive disorder.  The Veteran had difficulty handling minor day-to-day frustrations and had a tendency to "blow things out of proportion."  The examiner indicated that the effects of the Veteran's PTSD would serve to exacerbate this tendency, especially if the Veteran was under stress, such as attempting to concentrate on a task or disagreeing with someone.  The examiner opined that the Veteran's prognosis was fair due to the comorbid processes of bipolar disorder and PTSD, which had a poor response to treatment in the past.  The examiner indicated that the Veteran's PTSD symptoms frequently resulted in moderately decreased efficiency, productivity, reliability, inability to perform work tasks, and impaired work relationships.  The examiner opined that "with the extent of his bipolar disorder and PTSD, he is most likely not employable."

During a January 2010 hearing before the Board, the Veteran testified that he experienced anxiety, irritability, impaired memory, nightmares, and difficulty sleeping.  The Veteran stated that he had been sober for 11 years, but prior to that, he self-medicated with alcohol for many years.  The Veteran reported that after he stopped drinking, he was forced to deal with his psychiatric issues, and his PTSD symptoms worsened.  He reported taking medication for "nerves" and sleeping; however, even with medication, he only slept about four hours per night.  He also reported difficulty getting along with others.  He stated that he often felt overwhelmed in stores and in traffic and experienced panic attacks when he heard loud noises.  The Veteran also stated that he became easily distracted and had difficulty concentrating on where he needed to go.  The Veteran reported difficulty remembering things, noting that his significant other ensured that he remembered to take his medications.  He testified that after service, he worked as a civil drafter/surveyor for about 28 years, which allowed him to spend most of his time working outside, noting that "with my personality[,] I need an outlet."  He stated that he believed his memory problems affected his ability to work as a surveyor, but later testified that he stopped working because he began receiving a VA pension and was told that he could not work anymore.  The Veteran testified that he believed he could get along with people; however, he later testified that he could not maintain a job that required him to "deal with the public," such as taking tickets.  He also stated that he enjoyed woodworking, noting that he completed a project for his church.  However, when asked if he believed he could work full-time as a carpenter, the Veteran stated that he was only capable of working at his own pace.  Ultimately, the Veteran testified that he had the desire to work, but he did not believe he was capable of completing tasks within a required timeframe.

As previously noted, the Veteran's service-connected disabilities met the minimum schedular criteria for PTSD for the period of August 6, 2003, to January 30, 3006.  A review of the record reveals no symptoms attributable to the Veteran's service-connected right ring finger fracture or hemorrhoids.   

During the period of August 6, 2003, to January 30, 3006, the Veteran's PTSD and/or bipolar disorder resulted in symptoms including anxiety, depression, irritability, outbursts of anger, suicidal thoughts, nightmares, sleeplessness, hypervigilance, flashbacks, poor impulse control, difficulty concentrating, and poor memory, judgment, and insight.  The record shows that the Veteran last worked in May 2002, and over the years, he reported a variety of reasons as to why he could no longer work, including his psychiatric disorders, physical pain, downsizing by his employers, and an inability to work and collect a VA pension at the same time.  Nevertheless, the record shows that several psychiatric treatment providers opined that the Veteran's PTSD contributed to his occupational instability and/or rendered him unemployable.  For instance, the August 2003 VA examiner indicated that the Veteran's bipolar disorder was likely permanently exacerbated by his PTSD and opined that the Veteran was not employable due to the severity of his mood disorder symptoms.  The examiner reasoned that the Veteran would likely be unable to carry on routine dialogue required between a supervisor and an employee, and he would be unable to understand and follow instructions on a regular basis.  Likewise, the January 2006 VA examiner opined that "with the extent of [the Veteran's] bipolar disorder and PTSD, he is most likely not employable."  

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected PTSD during the period of August 6, 2003, to January 30, 3006.  Accordingly, TDIU is warranted for the period of August 6, 2003, to January 30, 3006.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

  
ORDER

TDIU is granted for the period of August 6, 2003, to January 30, 3006, subject to the laws and regulations governing the payment of monetary benefits.


	(CONTINUED ON NEXT PAGE)

REMAND

Where the percentage requirements for TDIU are not met, a total disability rating may be assigned on an extraschedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling, 15 Vet. App. at 10.

As previously noted, the Veteran's service-connected disabilities did not meet the minimum schedular criteria for TDIU prior to June August 6, 2003, and after January 30, 2006.  Thus, TDIU may only be granted on an extraschedular basis during these time periods.

A review of the record reveals that in June 2000, the Veteran reported ongoing psychiatric issues and difficulty maintaining employment.  The treatment provider indicated that the Veteran's PTSD symptoms likely contributed to his occupational instability.  On pension applications submitted in June 2000 and September 2001, the Veteran asserted that he was permanently disabled, in part, due to PTSD.  In August 2002, the Veteran was granted a nonservice-connected pension due to his disabilities which prevented him from working, including bipolar disorder.  In January 2003, the Veteran told a VA psychiatrist that he could not work due to his psychiatric disorders.  He also reported having "hundreds of jobs" over the years and stated that he was unable to keep a job for more than two years.  In February 2003, the Veteran reported difficulty with concentrating and memory.  

A January 2006 VA examiner observed that the Veteran had difficulty concentrating, and his thought process was tangential.  The Veteran reported having trouble working due to his "nerves," and the examiner opined that he "probably would have a difficult time maintaining employment due to the severity of his bipolar disorder and ability to concentrate on work activities."  The examiner also opined that the Veteran's bipolar disorder made it difficult for him to handle minor day-to-day frustrations, which would likely be further exacerbated by his PTSD symptoms.  

During a January 2010 hearing before the Board, the Veteran testified that he experienced difficulty concentrating and remembering things, which affected his ability to work as a land surveyor.  He also testified that he did not think he could handle a job that required interacting with the public or completing tasks within a required timeframe.  

During a May 2014 VA examination, the Veteran endorsed symptoms of depressed mood; anxiety; avoidance; exaggerated startle response; hypervigilance; irritable behavior; angry outbursts; nightmares; chronic sleep impairment; impaired judgment; mild memory loss, such as forgetting names, directions or recent events; feelings of detachment or estrangement from others; persistent and exaggerated negative beliefs or expectations about himself; difficulty in adapting to stressful circumstances, including work or a work-like setting; and suicidal ideations.  The Veteran also reported a long history of heavy alcohol and cocaine abuse, which stopped in 1999, secondary to developing hepatitis.  The examiner opined that the Veteran's substance abuse likely resulted in the mood symptoms, which led to the diagnosis of bipolar disorder.  The examiner opined that the Veteran did not have bipolar disorder, noting that previous diagnoses of record did not document a justification for the diagnosis.  The examiner provided diagnoses of PTSD and major depressive disorder.  It was also noted that the Veteran had three strokes in 2011 related to hypothyroid disease, which the Veteran described as "far worse on me than my PTSD."  The Veteran reported that the strokes resulted in physical limitations, which led to depression, a worsened temper, and significant thoughts of suicide over the past year.  The examiner indicated that it was possible to distinguish the Veteran's symptoms of PTSD and depression, noting that PTSD was manifested by symptoms of re-experiencing, avoidance, and hyperarousal, whereas depression was manifested by symptoms of persistent depressed mood and frequent thoughts of death.  However, the examiner also indicated that PTSD and depression share symptoms of sleeplessness, difficulty concentrating, irritability, and loss of interest or enjoyment.  The examiner characterized the Veteran's symptoms as productive of "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood."  The examiner opined that the Veteran's major depression was responsible for 70 percent of the social and occupational impairment, while his PTSD was responsible for the remaining 30 percent.  With regard to occupational impairment, the examiner summarized the Veteran's relevant work history and noted that the Veteran reported "doing well working as a surveyor" in February 2002.  The examiner also cited to several treatment records showing that the Veteran reported being unable to work due to physical pain, being laid off because of downsizing, and being told by VA that he was not allowed to work because he was receiving a pension.  It was noted that prior to sustaining three strokes in 2011, the Veteran reported engaging in woodworking projects and chores around the house.  The examiner noted that:

It [is] unclear to me whether the Veteran stopped working in 2002 because he believed he had been told by the VA he was not allowed to work because of receiving the nonservice-connected pension, or because he realized that if he returned to work he would lose the nonservice-connected pension.  However, it is clear from his statements that he did not believe his PTSD prevented him from continuing to work as part of a survey crew, a job he successfully held for many years.  I agree with the Veteran on this issue.

The examiner also provided the following opinion with regard to the effects of the Veteran's PTSD symptoms on his occupational functioning:

[The Veteran]: (1) is likely to be mild to moderately impaired in a work environment that required frequent interactions with customers, co-workers, or supervisor; (2) is not likely to be impaired in a work environment that contained moving machinery or equipment; (3) is not likely to be impaired in a work environment that requires frequent driving; (4) is likely to be mildly impaired a work environment that requires the ability to have sustained concentration and fucus as normally found in most jobs; (5) is likely to be mildly impaired in a work environment that is fast paced, complex, and/or frequently changing; and (6) is not likely to be impaired in a work environment that requires a rigid adherence to a set work schedule.  

In support of this, the examiner provided the following rationale:

(1)  PTSD symptoms such as hypervigilance and irritability increase the risk of interpersonal conflict in a work environment that requires frequent interactions with others.  By his report he was able to function successfully for 27 years as part of a small survey crew.  However, his job required limited interactions with others and his irritability would likely lead to conflict in any work setting that required frequent interactions with customers, a variety of co-workers, etc.  (2)  PTSD symptoms would not increase the possibility of someone being accidentally injured in a work place environment that had moving equipment or machinery, as evidenced by the Veteran's report he was able to use power tools for woodworking without problems prior to his strokes in 2011; (3) PTSD symptoms would not make it more likely that the veteran could become involved in an accident or get lost in a work environment that required frequent driving, as evidence by the Veteran not having any problems in that area prior to his strokes in 2011.  (4)  PTSD symptoms of impaired concentration might cause only minor problems in decreased productivity in any work environment, as evidenced by his ability to maintain employment as a survey crew member for 27 years.  (5)  PTSD symptoms of impaired concentration would make it only mildly difficult for the Veteran to function adequately in an environment that required a lot of mental processing (such as a fast paced, complex or frequently changing work environment), as evidenced by his reports of being able to go to numerous different job sites as a routine part of his work as a survey crew member.  (6) PTSD symptoms would not likely cause excessive absenteeism, tardiness, and need to leave work early as evidence by his report of good performance as a survey crew member.

During a May 2014 VA examination of the Veteran's service-connected right ring finger fracture, the Veteran reported no problems with any of his fingers and did not recall which finger he was service connected for .  A physical examination revealed normal right hand grip strength, no tenderness or pain to palpation, no limitation in range of motion, and no functional loss or any other symptoms related to the Veteran's service-connected right ring finger fracture.

During a May 2014 VA examination of the Veteran's service-connected hemorrhoids, the Veteran reported no recent problems.  He denied taking any continuous medications to treat his hemorrhoids.  The Veteran declined a physical examination, and there were otherwise no findings, complications, conditions, signs, or symptoms related to the Veteran's service-connected hemorrhoids.  

Based on the foregoing, the Board finds that referral to the Director of Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis for the periods prior to August 6, 2003, and after January 30, 3006, is warranted.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is remanded for the following action:

1.  The RO must submit the Veteran's claim of entitlement to TDIU for the periods prior to August 6, 2003, and after January 30, 3006, or any part thereof, to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  Thereafter, the RO must implement the determinations of the Director of Compensation and Pension Service, if so warranted.
 
 2.  If the claim of entitlement to TDIU on an extraschedular basis for the period prior to August 6, 2003, or after January 30, 3006, remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


